Appendix A to PROFESSIONALLY MANAGED PORTFOLIOS OPERATING EXPENSES LIMITATION AGREEMENT Series of Professionally Managed Portfolios Operating Expense Limit McKinley Diversified Income Fund Institutional Shares 1.20% Investor Shares 1.45% McKinley Non-U.S. Core Growth Fund Institutional Shares 1.20% Investor Shares 1.45% Y Shares 0.85% Effective Date: PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on ScheduleA McKINLEY CAPITAL MANAGEMENT, LLC By:/s/ Elaine E. Richards By:/s/ Sheldon Fisher Name: Elaine E. Richards Name:Sheldon Fisher Title:President Title:Chief Operating Officer Updated by Board Approval at February 17-18, 2014 Board meeting to add the McKinley Non-U.S. Core Growth Fund.
